IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0012
                               Filed March 4, 2020


IN THE INTEREST OF K.L.,
Minor Child,

K.R., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Christine Dalton Ploof,

District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Barbara E. Maness, Davenport, for appellant mother.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Jack E. Dusthimer of Dusthimer Law, Davenport, attorney and guardian ad

litem for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and May, JJ.
                                          2


DOYLE, Judge.

       A mother appeals the termination of her parental rights to her child, K.L.,

one of four children the juvenile court removed from the mother’s care and

adjudicated to be children in need of assistance (CINA) in 2018. But the CINA

adjudication marked only the most recent event in what is the Iowa Department of

Human Services (DHS) long history of involvement with the family because of

concerns over substance abuse, domestic violence, sexual abuse, and neglect.

Given this history, the State petitioned to terminate the mother’s parental rights to

all four children in July 2019. After a hearing, the juvenile court found the mother

made “remarkable progress” in 2019 and dismissed the petition to terminate her

parental rights to the three older children. But the court granted the State’s petition

to terminate her parental rights to K.L. under Iowa Code section 232.116(1)(d) and

(h) (2019). On appeal, we review that decision de novo. See In re A.S., 906

N.W.2d 467, 472 (Iowa 2018).

       The mother challenges the finding that K.L. could not be returned to her

custody at the time of the termination hearing, one of the requirements for

termination under section 232.116(1)(h).1       See Iowa Code § 232.116(1)(h)(4)

(requiring “clear and convincing evidence that at the present time the child cannot



1 Because the mother does not contest the termination of her parental rights under
section 232.116(1)(d), we may affirm on this ground without further analysis. See
In re T.S., 868 N.W.2d 425, 435 (Iowa Ct. App. 2015) (noting that when the juvenile
court terminates parental rights on multiple statutory grounds, we may affirm the
termination order if clear and convincing evidence supports one of the grounds);
see also Aluminum Co. of Am. v. Musal, 622 N.W.2d 476, 479-80 (Iowa 2001)
(“Issues not raised in the appellate briefs cannot be considered by the reviewing
court.”). But, regardless, we find clear and convincing evidence supports
termination under section 232.116(1)(h).
                                         3


be returned to the custody of the child’s parents as provided in section 232.102”);

In re D.W., 791 N.W.2d 703, 707 (Iowa 2010) (interpreting the term “at the present

time” to mean “at the time of the termination hearing”). A child cannot be returned

to a parent’s custody if doing so would expose the child to any harm amounting to

a new CINA adjudication. See In re M.S., 889 N.W.2d 675, 680 (Iowa Ct. App.

2016) (observing that a child cannot be returned to the custody of the parent under

section 232.102 if doing so would exposed the child to any harm amounting to a

new CINA adjudication).

        The juvenile court found the three older children could be returned to the

mother’s custody because the risk of adjudicatory harm to them was low. But it

reached a different conclusion with K.L., who is much younger and has “severe

medical issues,” which the court described in the termination order:

        [K.L.] is microcyphalic. She is missing some white matter and the
        extent of the brain damage is unknown. She has many of the
        symptoms of Fetal Alcohol Syndrome, and her mother admitted
        drinking throughout the pregnancy. Her eyes are crossed and she
        has poor vision; that is being helped by surgery. Her overall muscle
        tone was very poor, and she is much delayed in her speech relying
        on a simplistic sign language and basic words to communicate. She
        receives physical and speech therapy, which is improving both
        muscle tone [and] coordination, and helping her use more words.
        [K.L.] seems unable to self sooth. When upset, she needs to be
        rocked and held to calm.          She has a “myriad” of medical
        appointments that must be attended so she can develop as normally
        as possible.

The court explained that because of the difference in the children’s ages and

needs, returning K.L. to the mother’s care would place K.L. at risk of adjudicatory

harm:

        Because of her age and medical conditions, [K.L.] needs more
        protection than the older children. The Court is not convinced that
        [the mother] can protect [K.L.] from her siblings and manage all four
                                          4


       children at the same time. Each of these four children have very high
       demands of their caretaker. . . . While the Court is hopeful that [the
       mother] can handle the three older children and keep them safe,
       there is little evidence that she can do so for [K.L.] also.

The court also noted that the mother has failed to meet K.L.’s many medical needs,

attend all of her appointments, and provide for her care when the other children

are present. Clear and convincing evidence supports the finding that returning

K.L. to the mother’s custody would place her at risk of harm.

       The mother also challenges the finding that the State made reasonable

efforts to return the child to her care.2 See Iowa Code § 232.102(9) (requiring the

DHS to “make every reasonable effort to return the child to the child’s home as

quickly as possible consistent with the best interests of the child”). The DHS must

balance its obligation to make reasonable efforts with its obligation to protect a

child from harm. See In re M.B., 553 N.W.2d 343, 345 (Iowa Ct. App. 1996). What

constitutes “reasonable efforts” therefore depends on the circumstances of each

case. See In re C.B., 611 N.W.2d 489, 493 (Iowa 2000). The record here shows




2 The mother states she preserved error by filing a notice of appeal and through
her testimony at the termination hearing. But neither preserves a challenge to
reasonable efforts. See In re C.H., 652 N.W.2d 144, 148 (Iowa 2002) (noting a
parent waives a claim about reasonable efforts unless the parent complains to the
juvenile court about the adequacy of the services when the services are offered—
“at the removal, when the case permanency plan is entered, or at later review
hearings”); see also Thomas A. Mayes & Anuradha Vaitheswaran, Error
Preservation in Civil Appeals in Iowa: Perspectives on Present Practice, 55 Drake
L. Rev. 39, 48 (2006) (noting the statement that error is preserved by filing a timely
notice of appeal “is erroneous, for the notice of appeal has nothing to do with error
preservation”). Although the mother testified she asked the workers for more time
with K.L., a parent must make a request for reasonable efforts to the juvenile court
to preserve error. C.H., 652 N.W.2d at 148 (“[V]oicing complaints regarding the
adequacy of services to a social worker is not sufficient. A parent must inform the
juvenile court of such challenge.”).
                                         5


the visitation the DHS provided the mother was based on these competing

interests.

       Finally, the mother requests additional time to prove herself a capable

parent. See Iowa Code § 232.104(2)(b) (allowing the court to continue placement

of the child for six more months if it determines “that the need for removal of the

child from the child’s home will no longer exist at the end of the additional six-

month period”). But the evidence does not support a finding that granting the

mother additional time would eliminate the need for K.L.’s removal. We also note

that “our legislature has established a limited time frame for parents to demonstrate

their ability to be parents.” In re J.E., 723 N.W.2d 793, 800 (Iowa 2006). Once the

grounds for termination are satisfied, time is of the essence. See In re A.C., 415

N.W.2d 609, 614 (Iowa 1987) (“It is unnecessary to take from the children’s future

any more than is demanded by statute.”); In re C.D., 508 N.W.2d 97, 99 (Iowa Ct.

App. 1993) (“Time is of the essence in dealing with children’s issues.”); see also

In re R.J., 436 N.W.2d 630, 636 (Iowa 1989) (noting that once the period for

reunification set by the legislature has expired, “patience on behalf of the parent

can quickly translate into intolerable hardship for the children”). As we have often

said, children do not come equipped with pause buttons. See In re A.M., 843

N.W.2d 100, 112 (Iowa 2014) (noting children must not be deprived permanency

on the hope that someday the parent will be able to provide a stable home); In re

T.J.O., 527 N.W.2d 417, 422 (Iowa Ct. App. 1994) (“Children simply cannot wait

for responsible parenting. Parenting cannot be turned off and on like a spigot. It

must be constant, responsible, and reliable.”); In re D.A., 506 N.W.2d 478, 479

(Iowa Ct. App. 1993) (“The crucial days of childhood cannot be suspended while
                                        6


parents experiment with ways to face up to their own problems.”). For these

reasons, no additional time is warranted.

      We affirm the termination of the mother’s parental rights to K.L.

      AFFIRMED.